Citation Nr: 9911836	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-27 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for chronic skin rash, 
claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1964 to June 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the claims as not well-
grounded.

A personal hearing was scheduled for the veteran in December 
1997, but the veteran failed to appear.  Therefore, his 
request for a personal hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
chronic skin rash disability, claimed as a residual of 
exposure to Agent Orange, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim for entitlement to service connection for a 
peripheral neuropathy disability, claimed as a residual of 
exposure to Agent Orange, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic skin rash, claimed as a residual of exposure to Agent 
Orange, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



2.  The claim of entitlement to service connection for 
peripheral neuropathy, claimed as a residual of exposure to 
Agent Orange is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (1998). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).


For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1998).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  

The continuity standard is established by medical evidence 
of a current disability; evidence that a condition was noted 
in service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.


Factual Background

The veteran's April 1964 pre-inductee examination clinically 
evaluated his skin, upper and lower extremities, and 
neurological condition as normal.  At that time, the veteran 
reported that he had never experienced a tumor, growth, cyst, 
cancer, or boils.  

The service medical records show that in December 1965, the 
veteran sought treatment for a lump behind his left ear.  He 
reported that he had the feeling that it was a bee sting 
whenever he touched the lump.  A small patch of chronic 
folliculitis was noted.  



In March 1966, the veteran sought treatment for a small round 
sore on his upper right thigh of three to four days duration.  
He reported that this sore itched.  The records also show 
treatment in May 1966 for a cyst by the veteran's earlobe, 
that was treated by hot soaks.  Another record which is dated 
in October with no listed year, noted a lump under the 
veteran's arm, and tiny sebaceous cysts, mildly tender, now 
inflamed.  The service medical records show no diagnosis of 
or treatment for peripheral neuropathy throughout the 
veteran's period of active service.

On the veteran's June 1966 separation examination, his skin, 
upper and lower extremities, and neurological condition were 
clinically evaluated as normal.  Further, the veteran 
reported that he had never experienced a tumor, growth, cyst, 
cancer, or boils.

In September 1996, the RO received the veteran's VA Form 21-
526, Application for Compensation or Pension, wherein he 
contended that he had been exposed to Agent Orange when he 
served in Vietnam from 1965 to 1966.  In a separate 
statement, he reported that he had been treated for a chronic 
skin rash by a Dr. Cates until he saw some people on 
television with the same condition.  He stated that "[n]one 
of us knew what Agent Orange was at that time."  Also, he 
stated that the skin rash came and went, that it was 
sometimes small but could cover up to 90 percent of his body.  
Additionally, he reported that parts of his body would go 
numb for no reason.

The veteran also submitted several lay statements in support 
of his claim.  These include statements from his mother, 
brother, J. Mulherin, B. Collins, and H. E. Collins.  All of 
these lay statements attest that the veteran was in good 
health prior to his entry into military service.  The 
veteran's mother also reported that the veteran broke out 
with a bad rash after his discharge, and that the rash even 
turned him orange.  She reported that as time went by, the 
condition had gotten worse.

In a statement received in October 1996, the veteran reported 
that sometime between 1971 and 1975 he was treated by Dr. 
Cates for over a year for a skin rash that covered 90 percent 
of his body.  He stated that at that time "we" did not know 
anything about Agent Orange.  The veteran reported that Dr. 
Cates gave him little red pills for his skin condition.  
Moreover, he stated that he found Dr. Cates in the phone 
book, but when he called the office the nurse informed him 
that all the files from that time were now gone and Dr. Cates 
would not remember him.  In fact, he stated that the nurse 
would not even let him talk to Dr. Cates to see if Dr. Cates 
actually remembered him and his rash.  The veteran also 
identified the name of the nurse at the time of his 
treatment, and gave VA permission to obtain any medical 
records that would help his claim.

In a subsequent November 1996 statement, the veteran reported 
that he had found some old prescription bottles which he 
believed were from Dr. Cates for his skin rash.  He 
identified the prescription as Grifulvin 50 mg. Micro.  

The veteran underwent a VA compensation and pension 
examination in November 1996.  At that time it was noted that 
the veteran had presented for "Herbicide Orange" skin 
rashes and neurological examination.  It was also noted that 
he was on the Agent Orange Registry and there was no new 
history or findings at the examination which indicated "an 
Agent Orange related disease process."  

On a skin examination, the veteran reported that he had a 
rash that "comes and goes."  He also stated that he had no 
current problems, but when the rash flared up it was really 
quite bad.  The veteran reported that he had not had a rash 
for the past six or seven months.  Further, it was noted that 
he related his skin rash to Agent Orange exposure and that he 
had been treated by a dermatologist in the past.  The 
examiner found no evidence of a skin disorder on physical 
examination.  Also, the examiner stated that a color 
photograph would not demonstrate disease, and that no tests 
were indicated from the lab.  Based on the foregoing, the 
examiner's final diagnosis was of no significant skin 
diseases on examination.

On peripheral nerves and miscellaneous neurological disorders 
examination, the veteran stated that he was told to indicate 
if any parts of his body ever went numb, and, thus, he was 
undergoing neurologic evaluation.  It was noted that he gave 
a history of his hands going to sleep if he lay on his back 
and laced his hands across his abdomen.  He reported that 
when he realizes he is developing paresthesia, he simply 
unlaces his fingers and shakes them a bit, and the problem 
works out in just a few minutes.  Additionally, he reported 
that if he crossed his leg and sat in one position for a 
period of time, his leg would "go to sleep."  The veteran 
reported that he resolved this problem simply by standing.  
The examiner found no objective findings on examination.  

There were no areas of numbness on examination, and the 
veteran denied numbness on the day of examination.  The 
examiner specifically noted  that there was no numbness in 
the upper extremities with tight flexion of the wrists.  
Also, the examiner found that the upper extremities were 
entirely normal.  The lower extremities had normal sensation, 
as with the upper extremities, and there was no numbness 
reported at the examination.  Deep tendon reflexes were 2+ 
and equal.  Based on the foregoing, the examiner's final 
diagnosis was that no neurologic disease was found on 
examination.

In a February 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
chronic skin rash and peripheral neuropathy as not well-
grounded.  Regarding the skin rash, the RO found that there 
was no record of a chronic skin condition in the service 
medical records, no medical evidence of a chronic skin 
condition subsequent to service, and no skin condition shown 
on the November 1996 VA examination.  Similarly, the RO found 
that the service medical records showed no evidence of a 
neurological disorder during service, nor subsequent to 
service or on the recent VA examination.

The veteran's Notice of Disagreement was received in July 
1997.  The RO subsequently issued a Statement of the Case in 
September 1997.  Among other things, the RO noted that the 
veteran's record of service (DD Form 214) showed receipt of 
the Vietnam Service Medal, but not the Vietnam Campaign 
Medal.  

The RO stated that the Campaign Medal was the award given for 
actual service in Vietnam.  Therefore, the RO concluded that 
there was no objective evidence of actual Vietnam service.  
As a result, exposure to Agent Orange was not established.  
The RO also found that there was no objective evidence that 
the veteran had either a chronic skin rash or peripheral 
neuropathy.


Analysis

In the instant case, there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. 
§ 3.309(e) for presumptive service connection based on 
herbicide exposure.  Therefore, the veteran is not entitled 
to service connection on a presumptive basis.  Furthermore, 
pursuant to the Court's holding in McCartt, supra, even if 
the veteran actually served in Vietnam, he is not entitled to 
the presumption that he was exposed to Agent Orange during 
that period either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that either a chronic skin 
rash or peripheral neuropathy was incurred in service.  38 
C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran has not 
submitted well-grounded claims of entitlement to service 
connection for either a chronic skin rash or peripheral 
neuropathy.  The Board notes that the only evidence submitted 
to show that the veteran has either condition is the 
veteran's own contentions, as well as the lay statement from 
his mother which reported a post-service skin rash. Such a 
determination of medical diagnosis requires competent medical 
evidence in order to have probative value.  Caluza at 504; 
Grottveit, at 93.  Nothing in the claims folder shows that 
either of them has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these contentions cannot well ground 
the claim of service connection for a chronic skin rash or 
peripheral neuropathy.  Grottveit at 93; Caluza at 504.

The Board also notes that neither a chronic skin rash or 
peripheral neuropathy were shown on the VA examination 
conducted in November 1996.  Moreover, the examiner stated 
that there was no new history or findings at the examination 
which indicated "an Agent Orange related disease process."  
The Board cannot substitute its own unsubstantiated opinion 
for that of a competent medical professional.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, the Board must conclude that the both veteran's 
claims of entitlement to service connection for a chronic 
skin rash and peripheral neuropathy are not well-grounded as 
the evidence does not establish that the veteran currently 
has either claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  Furthermore, since 
there is no competent medical evidence showing the existence 
of the claimed disabilities, then it is axiomatic that there 
is no competent medical nexus evidence which relates the 
claimed disabilities to the veteran's period of active duty.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  However, 
where an application for benefits is not complete and VA is 
on notice through a veteran's assertion of hearsay medical 
evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In the instant case, the Board finds that the RO has advised 
the veteran of the evidence necessary to establish a well 
grounded claim.  Although the veteran has indicated he was 
treated by Dr. Cates for skin problems following his 
discharge from service, his October 1996 statement indicates 
that those records no longer exist.  VA has no obligation to 
seek evidence which the claimant acknowledges does not exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994). 
Similarly, there is no obligation to seek evidence which is 
plainly not relevant, or plainly cumulative of evidence 
already of record.  Id.; see also Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  The veteran's own statements indicate 
that Dr. Cates did not relate his skin rash to possible 
herbicide exposure during service; e.g. the veteran's 
September 1996 statement that "[n]one of us knew what Agent 
Orange was at that time." And his October 1996 statement 
that "we" did not know anything about Agent Orange at that 
time. 

For the reasons stated above, the Board concludes that the RO 
has complied with its duty to inform under 38 U.S.C.A. § 
5103, and VA has no further duty to assist the veteran with 
respect to his claim.  See Robinette, 8 Vet. App. 69; see 
also McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997);  Epps, 
supra.  Furthermore, since the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chronic skin rash, 
claimed as a residual of exposure to Agent Orange, the appeal 
is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
claimed as a residual of exposure to Agent Orange, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

